Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11 and 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kojima et al. (US Patent Application 2013/0090807 with publication date 4/11/2013), herein after referred to as Kojima.
Regarding independent claim 1, Kojima discloses a vehicular input apparatus (abstract) comprising: 
a gesture sensor that detects a gesture that is a non-contact gesture (figure 1 reference contactless operation detection sensor 14 for receiving input by a driver’s hand as described in paragraph [0047]. Paragraph [0047] further details that the driver can operate the navigation system including display 13 by moving his/her hand. This describes the moving the hand to regard a gesture.); 
an external device controller (figure 2 reference proximity object determining unit 21 and detecting operation control unit 22) that outputs an operation signal corresponding to the gesture detected by the gesture sensor to a first external device (figure 1 reference first external device/center display 13 described in paragraph [0047] to be controlled via hand moving/gestures by the driver detected by contactless sensor 14.); and 
an output stop unit that, when the gesture sensor detects the gesture, causes the external device controller to stop outputting the operation signal in response to a detection signal from at least one of a contact sensor and a proximity sensor for manipulating a second external device (Figure 1 reference distance/proximity sensors 15 and 16 as described by paragraph [0048]. Paragraph [0057] details proximity sensors 15 and 16 as Sd1-Sdn to input to proximity object determining unit 21 (shown in figure 2) which determines if an object is in proximity of the specific positions (steering wheel and gearshift lever). This enables unit 21 with gearshift lever and/or steering wheel to together be considered the second external device. When the unit 21 determines that the object is in proximity of the specific positions the detecting operation controlling unit 22 limits the detection by the contactless operation detecting unit 23. Paragraphs [0058]-[0060] describes the contactless operation detecting unit 23 is implemented as sensor 14 which operates inputs for display unit 25 implemented as display 13. This describes not only limiting the detection by contactless sensor 14 but limiting operation of the display 13 since sensor 14 provides input to display 13. Paragraph [0071] summarizes the intent is to reduce the frequency that an operation GUI such as a menu is shown on the display screen due to false detection of the contactless input. This describes limiting in the scope of interpretation of stopping such that sensor detection is limited in such a way that no display menu is depicted or that the display menu is stopped. Paragraph [0104] describes limiting in regards to the sensing range being narrowed or the sampling time be shortened. Additionally, the embodiment of figure 1 discloses proximity sensors 15 and 16 wherein figure 5 depicts another embodiment which adds contact sensors 17 and 18.), 
wherein 
a manipulation of the second external device (unit 21 with gearshift lever and/or steering wheel to together be considered the second external device) by the detection signal from at least one of the contact sensor and the proximity sensor is stopped when the gesture sensor detects the gesture (Paragraph [0071] describes when the driver is operating in proximity of the center display operating gesture sensor 14 and not performing driving operation (by gearshift or steering wheel via sensors 15+16) display 13 is operated via input of a user. Paragraph [0048] describes sensors 15+16 to detect whether or not an object is present near the steering wheel 10 or gearshift lever 11 (figure 1). When the situation of paragraph [0071] describes the driver is not performing driving operation via the steering wheel or gearshift lever this is a description of sensors 15 and 16 not detecting an object present or stopping of signal corresponding to detection of an object from being output from sensors 15 and 16 when the gesture sensor 14 detects the gesture/hand),
the manipulation of the second external device (unit 21 with gearshift lever and/or steering wheel to together be considered the second external device) by the detection signal from at least one of the contact senor and a proximity sensor is not stopped when the gesture sensor does not detect the gesture (Paragraph [0071] describes when the driver is not operating in proximity of the center display operating gesture sensor 14 and is performing driving operation (by gearshift or steering wheel via sensors 15+16) display 13 is not operated via input of a user. Paragraph [0048] describes sensors 15+16 to detect whether or not an object is present near the steering wheel 10 or gearshift lever 11 (figure 1). When the situation of paragraph [0071] describes the driver is performing driving operation via the steering wheel or gearshift lever this is a description of sensors 15 and 16 detecting an object present or not stopping of signal corresponding to detection of an object from being output from sensors 15 and 16 when the gesture sensor 14 does not detect the gesture/hand),
the gesture sensor is spaced away from the second external device (figure 1 reference second external device/(unit 21 and gearshift lever 11 or steering wheel 10 spaced apart from gesture sensors 14), and
the second external device provides an output operation detectable by a user (Paragraph [0071] wherein when a user is performing driving operations via gearshift lever or steering wheel processed via sensors 15 and 16 and unit 21, the display  does not show a GUI such as a menu on the display screen. This describes a viewable means for a user to detect that the second external device (gearshift 11, steering wheel 10, and unit 21) provided an output operation (sensor detection and processing).).
Regarding claim 2, Kojima discloses the vehicular input apparatus according to claim 1, further comprising a receiver that receives the detection signal, wherein the receiver stops to receive the detection signal when a predetermined period of time has elapsed since detection of the gesture by the gesture sensor (Figure 2 reference display controlling unit 24 described in paragraph [0059]. Figure 2 depicts the operation of a receiver such that unit 24 receives a signal output from unit 23. Paragraph [0072] describes determining that an object/hand is within the specific position/steering wheel/gearshift after a period of time has passed that the object is within the proximity of the proximity sensor 15/16 and thereafter stopping/limiting the signal to the sensor 14. Paragraph [0058] describes the unit 23 to be implemented as a contactless operation detection sensor 14 (gesture sensor). The period of time has passed that the object is within the sensor 15/16 is the time elapsed since detection by sensor 14. This would then stop display control unit 24 from receiving the detection signal from unit 23 after a predetermined time (the time passed being detected by sensor 15/16).). 
Regarding claim 3, Kojima discloses the vehicular input apparatus according to claim 2, further comprising a transmitter that transmits a control signal to stop a manipulation of the second external device by the contact sensor or the proximity sensor to the second external device (Figure 2 reference proximity object determining unit 21 (part of the second external device) receiving signals from distance detecting units Sd (described in paragraph [0052] to be sensors 15 and 16 in figure 1). Figure 2 depicts Sd1-Sdn transmitting signals to unit 21. Paragraph [0053] describes unit 21 to determine whether or not an object is in proximity of the gearshift lever 11 or steering wheel 10 via sensors 15 and 16. In the instance that the sensors do detect a user near 11 or 10 the transmitted signal is a signal corresponding to said detection. This outputted “positive” detection may be interpreted as the claimed “control signal” which stops output of a “negative” detection. In other words when a hand is detected at the gearshift 11 is stops a manipulation of outputting that there is no hand near the gearshift 11 to the second external device 21 via the contact or proximity sensors 15 and 16.) until the predetermined period of time elapses since detection of the gesture by the gesture sensor (Paragraph [0107] describes outputting the operation signal in a limited manner such that it is stopped for a period of time and restarted again after a preset period of time based on the amount of time a user’s hand is in proximity to the steering wheel or gearshift.). 
Regarding claim 4, Kojima discloses the vehicular input apparatus according to claim 1, further comprising a receiver that receives the detection signal, wherein when the receiver receives the detection signal at least twice in a predetermined period of time, the output stop circuit stops the external device controller from outputting the operation signal to the first external device (Figure 2 reference contactless operation detecting unit described in paragraph [0058] to be sensor 14. Figure 2 depicts the operation of a receiver such that unit 23 receives a signal output from unit 22. Paragraph [0072] describes determining that an object/hand is within the specific position/steering wheel/gearshift after a period of time has passed that the object is within the proximity of the proximity sensor 15/16 and thereafter stopping/limiting the signal to the sensor 14. Note the proximity sensor 15/16 is continually sensing during the period of time describing a sampling time. It is inherent that a sensor performs more than one sensing operation within a one second period let alone the exampled 10 second period of paragraph [0107].). 
Regarding claim 7, Kojima discloses the vehicular input apparatus according to claim 1, further comprising a notification controller that operates a notification device that notifies an operator of operation information of the first external device (Paragraph [0071] summarizes the intent is to reduce the frequency that an operation GUI such as a menu is shown on the display screen due to false detection of the contactless input. The menu being displayed based on contactless gesture input is interpreted to be a notification notifying the operation as claimed). 
Regarding independent claim 8, Kojima discloses a vehicular input apparatus (abstract) comprising: 
a gesture sensor that detects a gesture that is a non-contact gesture (figure 1 reference contactless operation detection sensor for receiving input by a driver’s hand as described in paragraph [0047]. Paragraph [0047] further details that the driver can operate the navigation system including display 13 by moving his/her hand. This describes the moving the hand to regard a gesture.); 
a processor (figure 2 reference proximity object determining unit 21 and detecting operation control unit 22); and 
a memory that records a program executable by the processor (figure 2 reference storage units Md1 and Mdn which store distance information processed by unit 21), 
wherein 
the processor performs a process of outputting an operation signal corresponding to the gesture detected by the gesture sensor to a first external device (figure 1 reference first external device/center display 13 described in paragraph [0047] to be controlled via hand moving/gestures by the driver detected by contactless sensor 14.) at a time of execution of the program (paragraph [0107] describes outputting the operation signal in a limited manner such that it is stopped for a period of time and restarted again after a preset period of time based on the amount of time a user’s hand is in proximity to the steering wheel or gearshift. For example, paragraph [0107] describes a decrease of 80% sensitivity (paragraph [0104] describes sensitivity in regards to sampling or output and non-output of the operation signal) which describes the sampling/operation of the sensor 14 to be off 80% of the normal time and outputted again thereafter a predetermined time corresponding to 20% of the normal sampling period), and 
a process of stopping, when the gesture sensor detects the gesture, the process of outputting the operation signal to the first external device in response to a detection signal from at least one of a contact sensor and a proximity sensor for manipulating a second external device (Figure 1 reference distance/proximity sensors 15 and 16 as described by paragraph [0048]. Paragraph [0057] details proximity sensors 15 and 16 as Sd1-Sdn to input to proximity object determining unit 21 (shown in figure 2) which determines if an object is in proximity of the specific positions (steering wheel and gearshift lever). This enables unit 21 with gearshift lever and/or steering wheel to together be considered the second external device. When the unit 21 determines that the object is in proximity of the specific positions the detecting operation controlling unit 22 limits the detection by the contactless operation detecting unit 23. Paragraphs [0058]-[0060] describes the contactless operation detecting unit 23 is implemented as sensor 14 which operates inputs for display unit 25 implemented as display 13. This describes not only limiting the detection by contactless sensor 14 but limiting operation of the display 13 since sensor 14 provides input to display 13. Paragraph [0071] summarizes the intent is to reduce the frequency that an operation GUI such as a menu is shown on the display screen due to false detection of the contactless input. This describes limiting in the scope of interpretation of stopping such that sensor detection is limited in such a way that no display menu is depicted or that the display menu is stopped. Paragraph [0104] describes limiting in regards to the sensing range being narrowed or the sampling time be shortened. Additionally, the embodiment of figure 1 discloses proximity sensors 15 and 16 wherein figure 5 depicts another embodiment which adds contact sensors 17 and 18.),
wherein
a manipulation of the second external device (unit 21 with gearshift lever and/or steering wheel to together be considered the second external device) by the detection signal from at least one of the contact sensor and the proximity sensor is stopped when the gesture is detected by the gesture sensor (Paragraph [0071] describes when the driver is operating in proximity of the center display operating gesture sensor 14 and not performing driving operation (by gearshift or steering wheel via sensors 15+16) display 13 is operated via input of a user. Paragraph [0048] describes sensors 15+16 to detect whether or not an object is present near the steering wheel 10 or gearshift lever 11 (figure 1). When the situation of paragraph [0071] describes the driver is not performing driving operation via the steering wheel or gearshift lever this is a description of sensors 15 and 16 not detecting an object present or stopping of signal corresponding to detection of an object from being output from sensors 15 and 16 when the gesture sensor 14 detects the gesture/hand),
the manipulation of the second external device (unit 21 with gearshift lever and/or steering wheel to together be considered the second external device)  by the detection signal from at least one of the contact senor and a proximity sensor is not stopped when the gesture is not detected by the gesture sensor (Paragraph [0071] describes when the driver is not operating in proximity of the center display operating gesture sensor 14 and is performing driving operation (by gearshift or steering wheel via sensors 15+16) display 13 is not operated via input of a user. Paragraph [0048] describes sensors 15+16 to detect whether or not an object is present near the steering wheel 10 or gearshift lever 11 (figure 1). When the situation of paragraph [0071] describes the driver is performing driving operation via the steering wheel or gearshift lever this is a description of sensors 15 and 16 detecting an object present or not stopping of signal corresponding to detection of an object from being output from sensors 15 and 16 when the gesture sensor 14 does not detect the gesture/hand),
the gesture sensor is spaced away from the second external device (figure 1 reference second external device/(unit 21 and gearshift lever 11 or steering wheel 10 spaced apart from gesture sensors 14), and
the second external device provides an output operation detectable by a user (Paragraph [0071] wherein when a user is performing driving operations via gearshift lever or steering wheel processed via sensors 15 and 16 and unit 21, the display  does not show a GUI such as a menu on the display screen. This describes a viewable means for a user to detect that the second external device (gearshift 11, steering wheel 10, and unit 21) provided an output operation (sensor detection and processing).).
Regarding claim 9, Kojima discloses the vehicular input apparatus according to claim 8, further comprising a signal receiver that receives the detection signal, wherein the processor performs a process of stopping the signal receiver from receiving the detection signal when a predetermined period of time has elapsed since detection of the gesture by the gesture sensor (Figure 2 reference contactless operation detecting unit described in paragraph [0058] to be sensor 14. Figure 2 depicts the operation of a receiver such that unit 23 receives a signal output from unit 22. Paragraph [0072] describes determining that an object/hand is within the specific position/steering wheel/gearshift after a period of time has passed that the object is within the proximity of the proximity sensor 15/16 and thereafter stopping/limiting the signal to the sensor 14.). 
Regarding claim 10, Kojima discloses the vehicular input apparatus according to claim 9, further comprising a transmitter that transmits a control signal to stop a manipulation of the second external device by the contact sensor or the proximity sensor to the second external device (Figure 2 reference proximity object determining unit 21 (part of the second external device) receiving signals from distance detecting units Sd (described in paragraph [0052] to be sensors 15 and 16 in figure 1). Figure 2 depicts Sd1-Sdn transmitting signals to unit 21. Paragraph [0053] describes unit 21 to determine whether or not an object is in proximity of the gearshift lever 11 or steering wheel 10 via sensors 15 and 16. In the instance that the sensors do detect a user near 11 or 10 the transmitted signal is a signal corresponding to said detection. This outputted “positive” detection may be interpreted as the claimed “control signal” which stops output of a “negative” detection. In other words when a hand is detected at the gearshift 11 is stops a manipulation of outputting that there is no hand near the gearshift 11 to the second external device 21 via the contact or proximity sensors 15 and 16.) until the predetermined period of time elapses since detection of the gesture by the gesture sensor (Paragraph [0107] describes outputting the operation signal in a limited manner such that it is stopped for a period of time and restarted again after a preset period of time based on the amount of time a user’s hand is in proximity to the steering wheel or gearshift.). 
Regarding claim 11, Kojima discloses the vehicular input apparatus according to claim 8, further comprising a signal receiver that receives the detection signal, wherein the processor performs a process of stopping a process of outputting the operation signal to the first external device when the signal receiver receives the detection signal at least twice in a predetermined period of time (Figure 2 reference contactless operation detecting unit described in paragraph [0058] to be sensor 14. Figure 2 depicts the operation of a receiver such that unit 23 receives a signal output from unit 22. Paragraph [0072] describes determining that an object/hand is within the specific position/steering wheel/gearshift after a period of time has passed that the object is within the proximity of the proximity sensor 15/16 and thereafter stopping/limiting the signal to the sensor 14. Note the proximity sensor 15/16 is continually sensing during the period of time describing a sampling time. It is inherent that a sensor performs more than one sensing operation within a one second period let alone the exampled 10 second period of paragraph [0107].). 
Regarding claim 14, Kojima discloses the vehicular input apparatus according to claim 8, wherein the processor performs a process of operating a notification device that notifies an operator of operation information of the first external device (Figure 2 reference contactless operation detecting unit described in paragraph [0058] to be sensor 14. Figure 2 depicts the operation of a receiver such that unit 23 receives a signal output from unit 22. Paragraph [0072] describes determining that an object/hand is within the specific position/steering wheel/gearshift after a period of time has passed that the object is within the proximity of the proximity sensor 15/16 and thereafter stopping/limiting the signal to the sensor 14. Note the proximity sensor 15/16 is continually sensing during the period of time describing a sampling time. It is inherent that a sensor performs more than one sensing operation within a one second period let alone the exampled 10 second period of paragraph [0107].). 
Regarding claim 15, Kojima discloses the vehicular input apparatus according to claim 2, further comprising a function switching circuit,
wherein the function switching circuit enables the receiver to receive the detection signal when the gesture sensor detects the gesture (Figure 2 and paragraph [0059] describes the display controlling unit 24 to receive detected gesture signals from unit 23. The claimed function switching circuit is defined as a circuit which enables the receiver to receive the detection signal when the gesture sensor detects the gestures. Therefore, since paragraph [0059] describes the definition of receiving said detection signals when a gesture is detected this describes the apparatus to comprise the function switching circuit.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Tokutake (US Patent Application Publication 2013/0093719 with publication date 4/18/2013).
Regarding claim 5, Kojima discloses the vehicular input apparatus according to claim 1, wherein the gesture sensor detects the gesture with at least one of proximity sensor, illuminance sensor, and a pyroelectric sensor (paragraph [0032]).	Kojima does not specifically disclose the gesture sensor detects the gesture with a capacitive system. 
Tokutake discloses wherein a capacitive sensor may perform contactless operation detection (paragraph [0086]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kojima’s contactless gesture sensor with the known technique of being a capacitive system yielding the predictable results of determining both contactless and contact gestures as disclosed by Tokutake (paragraph [0086]) thereby expanding potential detectable operations by the user.
Regarding claim 6, Tokutake discloses the vehicular input apparatus according to claim 5, wherein the gesture sensor of the capacitive system has a function as at least one of the contact sensor and the proximity sensor (paragraph [0086] wherein the capacitive sensor can operate contactless/proximity or as a contact sensor). 
Regarding claim 12, Kojima discloses the vehicular input apparatus according to claim 8, wherein the gesture sensor detects the gesture with at least one of proximity sensor, illuminance sensor, and a pyroelectric sensor (paragraph [0032]).	Kojima does not specifically disclose the gesture sensor detects the gesture with a capacitive system. 
Tokutake discloses wherein a capacitive sensor may perform contactless operation detection (paragraph [0086]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kojima’s contactless gesture sensor with the known technique of being a capacitive system yielding the predictable results of determining both contactless and contact gestures as disclosed by Tokutake (paragraph [0086]) thereby expanding potential detectable operations by the user.
Regarding claim 13, Kojima discloses the vehicular input apparatus according to claim 12, wherein the gesture sensor of the capacitive system has a function as at least one of the contact sensor and the proximity sensor (paragraph [0086] wherein the capacitive sensor can operate contactless/proximity or as a contact sensor). 

Allowable Subject Matter
5.		Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, Kojima does not disclose the second external device is one of a sunroof actuator, a vehicle light, an air conditioner, a navigation device, an audio device, a display device, a door lock actuator, or a window actuator.

Response to Arguments
6.		Applicant's arguments filed 12/28/2020 have been fully considered and relate towards newly amended subject matter. In view of the newly amended subject matter a new interpretation of prior art Kojima is utilized. The first external device is maintained as display 13. The second external device is now interpreted as proximity object determining unit 21 and gearshift lever 11 and/or steering wheel 10. This enables a rejection as shown above since the independent claims state that a contact sensor and a proximity sensor for manipulating a second external device. The manipulation regards a detection operation of operating the gearshift or steering wheel processed by unit 21 and starting and stopping of signals thereto. All rejection of each claim have been changed to reflect this difference in interpretation. However, even in view of the change of interpretation neither Kojima or any other art discloses the vehicular input apparatus further comprising the subject matter of claim 16 as described above. This action is final necessitated by amendment.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622